Citation Nr: 1637736	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic sinusitis. 
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1978.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the St. Petersburg, Florida RO.

The record reflects that the Veteran's claims file was rebuilt in or around December 2009.  A September 2006 rating decision deferred adjudication of the claim of entitlement to service connection for a dental disability.  The December 2009 rating decision states that the claim of entitlement to service connection for a dental disability was denied in a February 2007 rating decision, but that document only adjudicates the issue of service connection for tooth number 8 for dental treatment purposes, and the notification letter pertinent to that decision is not of record.  The most recent rating decision codesheet, dated in June 2014, states that the original claim for service connection for a dental disability was denied in October 2006, but there is no October 2006 rating decision, or notice of such decision, of record.  Consequently, the Board is unable to ascertain the basis for the original denial of entitlement to service connection for a dental disability.  Therefore, the Board has framed the issue as an original claim for service connection, as shown on the title page. 

In addition, based on the Veteran's written statements and testimony at a hearing before a Decision Review Officer in November 2012, the Veteran is seeking increased benefits for his service-connected tooth number 8.  That claim has not been addressed by the RO, and so it is REFERRED to the RO for appropriate action. 

The issue of entitlement to an increased rating for chronic sinusitis was also appealed.  However, in a January 2013 rating decision, a rating of 50 percent was granted for the entire appeal period, which was a full grant of the benefit sought. Therefore, that issue is no longer before the Board.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

A dental disability, other than the service-connected tooth number 8, has not been present during the period of the claim. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  As discussed, the Veteran's claims file has been rebuilt, and as a consequence, his service treatment records are incomplete.  In light of the absence of some service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that the Veteran was not afforded a VA examination in relation to the dental disability claim.  As discussed below, the medical evidence already of record, as well as the Veteran's own statements, show that the Veteran does not have a dental disability other than the problems with tooth number 8 for which he receives service-connected dental treatment.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted. 

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The U. S. Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has filed a claim of entitlement to service connection for a dental disability.  He is in receipt of service-connected benefits for tooth number 8, and the medical and dental evidence of record does not reflect that the Veteran has any other dental disability for which service connection may be granted.  Further, it is apparent from the Veteran's statements that the current claim derives from his concern with tooth number 8 and his difficulty in getting treatment for that tooth.  Consequently, the Board finds that there is no additional dental disability for which service connection can be granted, and the claim must be denied.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. 
§ 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Entitlement to service connection for a dental disability is denied.


REMAND

Further development is required before the Board decides the claim of entitlement to service connection for sleep apnea.  The Veteran has claimed entitlement to service connection for sleep apnea as directly related to his active service and, in the alternative, as secondary to his service-connected chronic sinus disability.  A VA examination was performed in August 2009, but the only opinion provided by the examiner relates to whether the Veteran's sleep apnea is related to his service-connected sinusitis.  Further, the opinion only addresses whether the Veteran's sinus disability caused the Veteran's sleep apnea; there was no consideration of aggravation of the sleep apnea by the sinus disability.  Therefore, the Board determines that another VA examination should be scheduled to assess the etiology of the Veteran's sleep apnea. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's sleep apnea was caused or permanently worsened by one or more of his service-connected disabilities.  If the examiner believes that the sleep apnea was permanently worsened by service-connected disability or disabilities, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


